Citation Nr: 1110549	
Decision Date: 03/16/11    Archive Date: 03/30/11

DOCKET NO.  05-19 039	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an extraschedular evaluation in excess of 40 percent for service connected back disability, to include residuals of fracture of the second lumbar vertebra (L-2).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel


INTRODUCTION

The Veteran had active service from February 1968 to February 1970.

This matter comes before the Board of Veterans' Appeals (Board) from a Department of Veterans Affairs (VA) Regional Office (RO) rating decision of August 2003, which granted service connection for a lumbar spine disability (diagnosed as fracture, transverse process, L-2, lumbar spine), evaluating it at a 40 percent disability rating.  The Veteran timely filed a Notice of Disagreement in January 2004.  Subsequently, in July 2004, the RO issued another decision and notice of decision, which continued the 40 percent evaluation for the Veteran's service-connected lumbar spine disability. 

The Veteran initially requested a Board hearing on this matter, but subsequently withdrew that request in writing in July 2005 and again in January 2007.  38 C.F.R. § 20.704(e).  He testified at an RO hearing in October 2005.  A transcript is of record.

In January 2008, the Board denied an evaluation in excess of 40 percent for the Veteran's service-connected low back condition, on a schedular basis, and remanded the issue of an extraschedular rating for referral to the appropriate officials for consideration pursuant to 38 C.F.R. § 3.321(b)(1).  In April 2010, the Board remanded the claim again, because the issue of referral for an extraschedular evaluation had been overlooked on the first remand.  Since then, the directives of the Remand were substantially complied with.


FINDINGS OF FACT

The record reflects that the Veteran has not required frequent hospitalization for his service connected back disability, and that the manifestations of the disability are not in excess of those contemplated by the assigned schedular rating; further, there is no indication in the record that the average industrial impairment from the back disability is in excess of that contemplated by the currently assigned rating.

CONCLUSION OF LAW

An extraschedular evaluation in excess of 40 percent for a service connected back disability, to include residuals of a fracture of the second lumbar vertebra (L-2), is not warranted.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.321(b), 4.71a, Diagnostic Codes 5237, 5243 (2010) & Diagnostic Codes 5285, 5289, 5292, 5293, 5295 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating a claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2010).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

If complete notice is not provided until after the initial adjudication, such a timing error can be cured by subsequent legally adequate VCAA notice, followed by readjudication of the claim, as in a Statement of the Case (SOC) or SSOC.  Moreover, where there is an uncured timing defect in the notice, subsequent action by the RO which provides the claimant a meaningful opportunity to participate in the processing of the claim can prevent any such defect from being prejudicial.  Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Supreme Court has held that an error in VCAA notice should not be presumed prejudicial, and that the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis. Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  In this case, the appellant has not demonstrated any prejudicial or harmful error in VCAA notice and, as discussed herein, the Board has not identified any.

In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (2009).

In August 2002, March 2004, and April 2010, VA sent the Veteran letters informing him of the types of evidence needed to substantiate his claim and its duty to assist him in substantiating his claim under the VCAA.  The letters informed the Veteran that VA would assist him in obtaining evidence necessary to support his claim, such as medical records, employment records, or records from other Federal agencies.  He was advised that it is his responsibility to provide or identify, and furnish authorization where necessary for the RO to obtain, any supportive evidence pertinent to his claim.  See 38 C.F.R. § 3.159(b)(1).  

The Board finds that the content of the letters provided to the Veteran complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify and assist.  In addition, the August 2003 and July 2004 rating decisions, May 2005 SOC, and SSOCs dated in August 2005, November 2005, August 2006, April 2007, and December 2010 explained the basis for the RO's action, and the SOC and SSOCs provided him with additional periods to submit more evidence.  It appears that all obtainable evidence identified by the Veteran relative to his claim has been obtained and associated with the claims file, and that neither he nor his representative has identified any other pertinent evidence, not already of record, which would need to be obtained for a fair disposition of this appeal.  It is therefore the Board's conclusion that the Veteran has been provided with every opportunity to submit evidence and argument in support of his claim, and to respond to VA notices.

In addition, to whatever extent the decision of the Court in Dingess v. Nicholson, 19 Vet. App. 473 (2006) requires more extensive notice in claims for compensation, e.g., as to potential downstream issues such as disability rating and effective date, this notice was provided in a VA letter dated in October 2007.  

With regard to VA's duty to assist, VA obtained the Veteran's service treatment records (STRs) and VA treatment records.  The Veteran also was afforded VA examinations in April 2004, July 2005, and February 2007, which addressed the disability on appeal.  An opinion addressing whether an extraschedular evaluation was warranted for the service connected back disability also was provided by the Director of the VA Compensation and Pension Service (C&P) in November 2010.  The examination reports and opinions obtained contain sufficient information to decide the issue on appeal and further examination is not necessary.  See Massey v. Brown, 7 Vet. App. 204 (1994).

Accordingly, we find that VA has satisfied its duty to assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence pertinent to his claim under the VCAA, as to the issue decided in the present decision.  Therefore no useful purpose would be served in remanding this matter for yet more development.  Such a remand would result in unnecessarily imposing additional burdens on VA, with no additional benefits flowing to the Veteran.  The Court of Appeals for Veteran Claims has held that such remands are to be avoided.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

II.  Analysis

In a decision dated in January 2008, the Board denied an evaluation in excess of 40 percent for the Veteran's service-connected low back disorder, on a schedular basis, but remanded the issue of an extraschedular rating for referral to the appropriate officials for consideration pursuant to 38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 337, 338 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  Therefore, the issue of whether or not the Veteran is entitled to a schedular rating higher than 40 percent for the service connected back disability is not currently before the Board.  The only issue now before us is whether his disability picture is so unusual as to warrant entitlement to an extraschedular rating.

The Court of Appeals for Veterans Claims has set forth a three-step analysis which provides additional guidance in determining whether referral for extraschedular consideration is appropriate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  According to Thun, the initial step is a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the Rating Schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the Rating Schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the C&P, for completion of the third step, i.e., a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.

Disability evaluations are determined by the application of a schedule of ratings which is based on the average impairment of earning capacity.  See 38 C.F.R. § 3.321(a).  The Veteran's back disability is assigned a 40 percent evaluation under 38 C.F.R. § 4.71a.  At the time the Veteran filed his claim in August 2002, the following relevant provisions in 38 C.F.R. § 4.71a relating to evaluations of the spine, were in effect:  Under Diagnostic Code (DC) 5289, a veteran would receive a rating of 40 percent for favorable ankylosis of the lumbar spine and 50 percent for unfavorable ankylosis. 38 C.F.R. § 4.71a, DC 5289 (2001).  Pursuant to DC 5292, a veteran would receive a maximum rating of 40 percent for severe limitation of motion of the lumbar spine, and, under DC 5295, would receive a maximum rating of 40 percent for severe lumbosacral strain, with listing of whole spine to opposite side, positive Goldwaithe's sign, marked limitation of forward bending in standing position, loss of lateral motion with osteo-arthritic changes, or narrowing or irregularity of joint space, or some of the above with abnormal mobility on forced motion.  38 C.F.R. § 4.71a, Diagnostic Codes 5292, 5295 (2001).

With respect to evaluations for intervertebral disc syndrome (IDS), DC 5293 provided for a 40 percent rating when the veteran exhibited severe, recurring attacks, with intermittent relief, and a maximum 60 percent rating for pronounced IDS, with persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to site of the diseased disc, and little intermittent relief.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (2001).

Subsequently, during the pendency of this appeal, 38 C.F.R. § 4.71a and the accompanying Diagnostic codes underwent revisions, effective from September 23, 2002 and September 26, 2003.  See 68 Fed. Reg. 51,454 (Aug. 27, 2003); 67 Fed. Reg. 54,345 (Aug. 22, 2002).  

Relevant to the instant case, after September 26, 2003, a veteran, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, will receive a 40 percent rating when he exhibits forward flexion of the thoracolumbar spine 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 4.71a, DC 5237, 5242 (2010).  The next higher rating of 50 percent will be awarded when a veteran displays unfavorable ankylosis of the entire thoracolumbar spine, and a veteran will generate the maximum 100 percent evaluation if he has unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a, DC 5237, 5242 (2010).

As for IDS, under the new criteria, Note (6) calls for evaluation of this disability either under the General Rating Formula for Diseases and Injuries of the Spine or the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever results in a higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.  38 C.F.R. § 4.71a, Note (6) (2010).  Under the latter criteria, a veteran with IDS who experiences incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months will receive a 40 percent evaluation, while a veteran who has such episodes with a total duration of at least 6 weeks during the past 12 months will receive a 60 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2010).  In addition, the regulation defines an "incapacitating episode" under DC 5243 as a period of acute signs and symptoms due to IDS that requires bed rest prescribed by a physician and treatment by a physician. 38 C.F.R. § 4.71a, DC 5243, Note (1) (2010).

A May 2003 VA examination noted limitation of motion in the lumbar spine and pain at the end of each movement.  The Veteran reported that standing for any period of time, walking a long distance, or riding in a pickup truck would cause him to have pain in the right sacral iliac joint.  He indicated that he had about three acute episodes during the past year in which he made an awkward movement or lifted something causing him to develop pain and bend over, and taking about three days to heal.  The last acute episode he had was about one and a half months prior.  

An April 2004 VA examination report noted the Veteran's complaints of tingling down the right lower extremity, as well as low back pain.  He reported doing automobile bodywork from 1970 to 1995.  He stated that he would occasionally go to doctors for muscle relaxants or ask for light work at the shop where he worked.  After 1995, he did "hot-shotting," which meant handling urgent or small special delivery jobs.  He also occasionally drove a semi-trailer truck.  He said he was basically working for himself one way or another and one of his rules was that he would drive, but he would not touch or attempt to move the load he was carrying.  He later stated that he did leave the bodywork field because of his back.  He noted that he could not ride in a straight-up car seat that did not have a lumbar support, such as in an old-fashioned car, and that he could aggravate his back very easily by lifting.  He was not certain whether repetitious use increased his pain or not.  He indicated that he had flare-ups every three to four months lasting for a couple of days and that he would have increased soreness, stiffness, and more back pain.  He recalled being totally incapacitated about one time a year, but said he had not sought a physician's advice about that.

On physical examination, the Veteran again had limitation of motion with pain.  
X-rays showed no significant lumbar spine abnormality, and the examiner detected no neurological deficit.  

On a July 2004 VA pulmonary clinic note, it was noted that the Veteran had been employed as a truck driver for the past three to four years but had not driven in the past two months.  

September 2004, December 2004 and July 2005 VA medical reports convey the Veteran's past medical history of chronic low back pain.  A December 2004 VA mental health record notes that he had worked most of his life in vehicle body work and as a truck driver until his physical health deteriorated.  It was noted on another mental health record that month that the Veteran had suffered many complications from a prostatectomy and had been unable to maintain his job as a truck driver and in vehicle body work since then because of those complications.

In July 2005, the Veteran underwent another VA examination of the back, at which he reported having pain, and said standing for just 10 to 15 minutes made the back pain more severe.  He did not use a brace, but did use muscle relaxers.  He stated that he was not regularly occupied, but when called, he did deliver trailers.  He did this locally in the metroplex and not long distance.  He mentioned that the condition of the seat in the vehicle he was driving was important, as he preferred one with lower lumbar support so that he could drive more comfortably.  He noted that he had experienced flare-ups, and his last period of total incapacity had occurred four years ago, lasting four to five days.

Clinical examination revealed that the Veteran had limitation of motion with pain.  He could heel-toe walk, and he did not exhibit muscle spasm, weakness, or tenderness.  The clinician did not detect any neurological defect, either motor or sensory, nor did he find that the Veteran had incoordination or weakness.  X-rays taken in April 2004 revealed no significant lumbar spine abnormality.  Based on these data, the clinician diagnosed the Veteran with fracture of the transverse process of L2 vertebra.

A separate July 2005 VA mental health clinic record notes that the Veteran reported that he was still looking for a job as a truck driver.

At his October 2005 Decision Review Officer (DRO) hearing, the Veteran testified that he experienced back pain if he walked for any length of time or when bending. Hearing Transcript at 2.  He also indicated that he was unable to work at this time.  Id.  Transcript at 2.  He apparently visited VA twice per year for his back disability, and had a prescription for muscle relaxers.  Hearing Transcript at 3.

In February 2007 the Veteran submitted to another VA examination of the spine.  He reported taking Vicodin and muscle relaxers for pain, and a February 2006 magnetic resonance imaging (MRI) report showed degenerative disc disease of the lumbar spine (multi-level) as well as ruptured discs at the L4 and L5, with thecal sac compression, but no foraminal or cord involvement.  The Veteran indicated that he was not working at that time.

Physical examination revealed that the Veteran had normal pinprick and vibratory sensation on the legs and no edema.  He had limited motion and pain.  He did not have scoliosis, but displayed almost a complete loss of lumbar curve.  He experienced painful motion, but no associated weakness, fatigability or incoordination, and no additional limitation of motion during flare-ups or on repetitive motion times three.  He limped on the right leg, and he could not walk on his heels or toes, and a rectal examination revealed diminished sensation, tone and reflex.  The Veteran also described experiencing flare-ups of pain but no bowel complaints, as secondary to the back disability.  He could stand for 10 minutes and walk a few blocks, with increased back pain ascending and descending stairs.

Based on these data, the VA examiner diagnosed the Veteran with fracture, transverse process of L2, which has healed with treatment and manifests in a decrease in range of motion, as well as degenerative disc disease of the lumbar spine with disc protrusion at the L4-L5 with back pain, right leg radiation and moderate disability with progression.  The clinician also stated that the Veteran's current "[l]umbar disc disease is not secondary or interrelated with his transverse fracture of L2.  Rather this is due to age and attrition, but not secondary or interrelated with the documented transverse process fracture."

In November 2010, an opinion was provided from the Director of Compensation and Pension.  The Director indicated a review of the file to determine whether the Veteran was entitled to an extraschedular evaluation for the lumbar spine condition, noting that these evaluations were assigned in cases where an exceptional or unusual disability picture was presented with such related factors as marked interference with employment or frequent periods of hospitalization that rendered application of regular rating schedular standards impractical.  The Director noted the Veteran's history including the findings reported in the VA examinations in May 2003, April 2004, July 2005, and February 2007, as well as the hearing testimony from the October 2005 DRO hearing.  The Director noted that the Veteran had not been hospitalized nor had any type of surgery for his back condition since separation from service.  Available evidence did not include any urgent medical visits or physician prescribed periods of bed rest due to his lumbar spine condition.  The Veteran had been working on a full-time basis for several years and evidence did not show that he had missed any time from work due to his back condition.  The Director found that no unusual or exceptional disability pattern had been demonstrated that would render application of the regular rating criteria as impractical for the Veteran's service-connected lumbar spine disability.  The evidentiary record did not demonstrate that the symptomatology consistently associated with the service-connected lumbar spine condition was not wholly contemplated by the criteria utilized to assign the current evaluations.  The Director thus determined that entitlement to an extraschedular evaluation for his lumbar spine condition was not established.

The Board finds that the preponderance of the evidence is against the Veteran's claim.  The medical evidence shows that the Veteran's service-connected lumbar spine disability is manifested by limitation of motion and pain.  His fracture of L-2 is healed, and the preponderance of the X-ray evidence is against a deformity of that vertebral body.  The diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disability, as the spine disability codes specifically address limitation of motion due to pain.     

The record reflects that the Veteran has not required frequent hospitalization for the service connected disability, and that the manifestations of the disability are not in excess of those contemplated by the assigned rating.  Further, there is no indication in the record that the average industrial impairment from his back disability would be in excess of that contemplated by the assigned rating.  

Marked interference with employment has not been shown.  Although the medical evidence and the Veteran's complaints indicate that the Veteran's back pain affected his ability to drive long distances in his employment as a trucker, he never reported missing a lot of work due to his back disability.  He indicated that he left bodywork because of his back in the April 2004 VA examination, but later reportedly worked full-time as a truck driver.  While he testified that it was becoming difficult for him to work because of his back disability in October 2005, the record does not show that the Veteran had to miss many days due to his back disability.  Other medical evidence of record shows that he was unable to work because of complications associated with his prostatectomy.  The Director of Compensation and Pension also provided an opinion based on a review of the relevant evidence of record that an extraschedular rating is not warranted, because the Veteran did not require frequent periods of hospitalization due to his back disability; nor was there marked interference with employment.  

The Board acknowledges that the Veteran is competent to give evidence about what he experienced; for example, he is competent to discuss his symptoms of back pain and whether or not he had to miss work or go to the hospital due to his back pain.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  Moreover, the Federal Circuit Court has held that in certain situations, lay evidence can even be sufficient with respect to establishing medical matters such as a diagnosis.  Specifically, in Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the Federal Circuit commented that competence to establish a diagnosis of a condition can exist when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See also Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that a layperson may comment on lay-observable symptoms).

Similarly, the Court of Appeals for Veterans Claims has held that, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Furthermore, lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  However, the resolution of issues which involve medical knowledge, such as the diagnosis of a disability and the determination of medical etiology, requires professional evidence.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  

In the present case, the Veteran's back pain, and whether or not he has had to miss work or go to the hospital, are capable of lay observation, and thus any statements regarding these symptoms constitute competent evidence.  However, because he has provided inconsistent statements regarding whether he has had marked interference with employment due to the back pain, his statements with respect to such interference with employment are deemed not to be credible.  Specifically, he testified that he was having trouble working because of his back, but in previous records indicated that he was working full-time on trucker jobs as they came available.  He also reported on separate medical reports that he was unemployed due to disabilities which are unrelated to the back, specifically complications from prostate surgery.

We recognize the sincerity of the arguments advanced by the Veteran that his back disability warrants an extraschedular evaluation.  However, the medical evidence does not support his claim, as the Rating Schedule adequately addresses the impairment associated with the back disability; and there is no objective evidence of marked interference with employment or frequent periods of hospitalization due to the back disability.  

Because the preponderance of the evidence is against the claim for an extraschedular evaluation for the back disability, the benefit-of-the-doubt doctrine is inapplicable, and the claim on this basis must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.  


ORDER

Entitlement to an extraschedular evaluation in excess of 40 percent for a service connected back disability, to include residuals of fracture of the second lumbar vertebra (L-2), is denied.



____________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


